Exhibit 10.88


EMPLOYMENT AGREEMENT

        This Employment Agreement (this “Agreement”), is dated as of May 6,
2002, and is made by and between InfrastruX Group, Inc., a Washington
corporation (“Employer”) and Michael T. Lennon (“Employee”).

        W I T N E S S E T H:

        WHEREAS, Employer desires to engage the services of Employee upon the
terms and conditions set forth herein; and

        WHEREAS, Employee is willing to provide services to Employer upon the
terms and conditions set forth herein;

        A G R E E M E N T S:

        NOW, THEREFORE, for and in consideration of the foregoing premises and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, Employer and Employee hereby agree as follows:

1.    EFFECTIVE DATE

        This agreement shall be effective as of May 1, 2002.

2.    EMPLOYMENT

        Employer will employ Employee and Employee will accept employment by
Employer as its President. Employee will have the authority and will perform the
duties customarily performed by the President of a corporation which is similar
to Employer and such other duties as may be assigned from time to time by the
Board of Directors or Chief Executive Officer of Employer, which relate to the
business of Employer, its subsidiaries, or any business ventures in which
Employer or its subsidiaries may participate.

3.    ATTENTION AND EFFORT

        Employee will devote his full productive time, ability, attention and
effort to Employer’s business and will skillfully serve its interests during the
term of this Agreement; provided, however, that Employee may devote reasonable
periods of time to (a) engaging in personal investment activities, (b) serving
on the board of directors of other corporations, including but not limited to
N2H2, Inc. and The Ackerley Group, Inc., and (c) engaging in charitable or
community service activities, so long as none of the foregoing additional
activities in (a) through (c) materially interfere with Employee’s duties under
this Agreement, provided, further, (d) the parties acknowledge that Employee
presently has ongoing responsibilities with Lennon Smith Advisors, LLC, (“LS”)
which will require his time and effort to complete such responsibilities or
transition such responsibilities to others during the first sixty (60) days
after the commencement of his employment with Employer. Employee shall exercise
his best efforts to complete and transition his responsibilities with LS with
the least disruption to his obligations hereunder.

        The parties further acknowledge that (a) Employee is a member of LS, an
investment banking firm that is engaged to do business with Employer and (b)
Employee’s activities as President of Employer will involve frequent business
dealings with LS on behalf of Employer, which may give rise to a conflict of
interest. The parties confirm that the terms of the engagement agreement between
Employer and LS were negotiated at arms’ length prior to the time that Employee
became an Employee and that Employer’s interests in those negotiations were
represented by Mr. John Durbin of Employer and Mr. Steve McKeon of Employer’s
parent company, rather than by Employee. The parties further acknowledge that
Employee and LS have represented to Employer that Employee’s ownership interest
in LS is structured so that he receives no portion of the fees and expenses paid
to LS by Employer.

4.     TERM

        Unless otherwise terminated pursuant to Section 7, Employee’s term of
employment under this Agreement shall expire on the second anniversary of the
date of this Agreement (“Expiration Date”). This Agreement shall automatically
be renewed for successive one-year terms unless the party wishing to terminate
this Agreement does so by providing written notice to the other party no less
than six (6) months prior to the Expiration Date. Upon renewal of this
Agreement, the term “Expiration Date” will refer to the end of the one-year
renewal period.

5.    COMPENSATION

        During the term of this Agreement, Employer agrees to pay or cause to be
paid to Employee, and Employee agrees to accept in exchange for the services
rendered hereunder by him, the following compensation:

  5.1. Base Salary


        Employee’s compensation shall consist, in part, of an annual base salary
of $385,000 (the “Base Salary”) before all customary payroll deductions. Such
annual base salary shall be paid in substantially equal installments and at the
same intervals as other officers of Employer are paid. The Board of Directors or
Executive Committee of Employer shall determine and the Compensation Committee
of the Board of Directors of Puget Energy, Inc. shall approve any increases in
the amount of the annual base salary in future years.

  5.2.     Bonus


    (a)                    Upon commencement of Employee’s employment with
Employer, Employer shall pay Employee $50,000 as a transition incentive payment.


    (b)                           Employee shall be eligible to receive, in
addition to the Base Salary, an annual cash bonus in an amount to be determined
by the Board of Directors or Executive Committee of Employer, which bonus shall
be based upon the financial performance of Employer as follows:


    (i)            In the event Employer achieves a level of financial
performance characterized as “in-the-money” by the Board of Directors or
Executive Committee of Employer, Employee shall receive a bonus payment equal to
20% of the Base Salary.


    (ii)            In the event Employer achieves a level of financial
performance characterized as “target” by the Board of Directors or Executive
Committee of Employer, Employee shall receive a bonus payment equal to 50% of
the Base Salary (the “Target Bonus”).


    (iii)            In the event Employer achieves a level of financial
performance characterized as “outstanding” by the Board of Directors or
Executive Committee of Employer, Employee shall receive a bonus payment equal to
80% of the Base Salary.


Not withstanding the foregoing, Employee shall be entitled to receive a minimum
bonus payment from Employer equal to at least $100,000 with respect to calendar
2002.

  5.3. Stock Options


        The Board of Directors, or the Executive Committee of the Board of
Directors, of Employer shall grant Employee an option under Employer’s 2000
Stock Incentive Plan (the “Plan”) to purchase 400,000 shares of common stock of
Employer (the “Option”). The Option shall be subject to the standard vesting
schedule as set forth in the Plan, subject to special vesting terms provided in
this Agreement and the stock option letter agreement evidencing the Option, and
shall have an exercise price equal to the fair market value of Employer’s common
stock on the date of grant. The grant of the Option shall be conditioned on
Employee executing Employer’s standard form of stock option letter agreement.

6.    BENEFITS

        During the term of this Agreement, Employee will be entitled to
participate in all benefit programs as shall be provided or offered from time to
time to senior executive-level employees of Employer, subject to and in
accordance with applicable eligibility requirements.

7.    TERMINATION

        Employment of Employee pursuant to this Agreement may be terminated as
follows:

  7.1. By Employer


        With or without Cause (as defined below), Employer may terminate the
employment of Employee at any time during the term of employment by giving
written notice to Employee. The notice shall be effective immediately if
termination is for Cause and sixty (60) days later if termination is not for
Cause.

  7.2. By Employee


        Employee may terminate his employment at any time, for any reason, upon
giving sixty (60) days’ prior written notice.

  7.3. Automatic Termination


        This Agreement and Employee’s employment hereunder shall terminate
automatically upon the death or total disability of Employee. The term “total
disability” as used herein shall mean Employee’s inability to perform the duties
set forth in Section 2 hereof for a period or periods constituting ninety (90)
consecutive calendar days as a result of physical or mental illness, loss of
legal capacity or any other cause beyond Employee’s control, unless Employee is
granted a leave of absence by the Board of Directors of Employer. Employee and
Employer hereby acknowledge that Employee’s ability to perform the duties
specified in Section 2 hereof is of the essence of this Agreement. Termination
hereunder shall be deemed to be effective (a) at the end of the calendar month
in which Employee’s death occurs or (b) immediately upon a determination by the
Board of Directors of Employer of Employee’s total disability, as defined
herein.

8.    TERMINATION PAYMENTS

        In the event of termination of the employment of Employee, all
compensation and benefits set forth in this Agreement shall terminate except as
specifically provided in this Section 8:

  8.1. Termination by Employer


        If Employer terminates Employee’s employment without Cause prior to the
Expiration Date, Employee shall be entitled to receive (a) termination payments
equal to one year of Base Salary, (b) the number of unvested shares subject to
the Option that would have vested through the date that is twelve (12) months
following the date of termination hereunder (the “Termination Date”) shall vest
and become immediately exercisable as of the Termination Date and shall remain
exercisable until the earlier of four years from the Termination Date and the
expiration of the 10-year term of the Option, and (c) any unpaid Base Salary
which has accrued for services already performed as of the Termination Date. If
Employee is terminated by Employer for Cause (as defined in Section 8.4 below),
Employee shall not be entitled to receive any of the foregoing benefits, other
than those set forth in clause (c) above.

  8.2.     Termination by Employee


    (a)            If Employee resigns for Good Reason prior to the Expiration
Date, Employee shall be entitled to receive the same termination payments and
unpaid annual base salary as provided for in Section 8.1 for a termination
without Cause. “Good Reason” means only any one or more of the following: (1)
material breach by Employer of this Agreement, and its failure to cure such
breach within thirty (30) days after written notice from Employee to Employer
specifying in reasonable detail the alleged breach; (2) reduction, without
Employee’s consent, of Employee’s salary or reduction or elimination of any
compensation or benefit plan benefiting Employee, unless the reduction or
elimination of such benefit plan is generally applicable to all senior
executive-level employees (or employees of a successor or controlling entity of
Employer) and unless Employer reinstates the compensation or benefit within
thirty (30) days after written notice from Employee; (3) assignment to Employee,
without his consent, of duties materially inconsistent with Employee’s position,
authority, duties or responsibilities as contemplated by Sections 2 and 3 hereof
(or such higher level of position, authority, duties or responsibilities as are
subsequently assigned to Employee), which results in a material diminution in
such position, authority, duties or responsibilities; or (4) geographic
reassignment of Employee resulting in a commute increase of more than forty-five
(45) miles from Employee’s current residence to his new worksite.


    (b)            In the case of the termination of Employee’s employment by
Employee for other than Good Reason, Employee shall not be entitled to any
payments hereunder, other than those set forth in clause (c) of Section 8.1
hereof.


  8.3.     Payment Schedule


        All payments under this Section 8 shall be made to Employee at the same
interval as payments of salary were made to Employee immediately prior to
termination.

  8.4. Cause


        Wherever reference is made in this Agreement to termination being with
or without Cause, “Cause” shall mean:

    (a)            willful misconduct on the part of Employee that has a
material adverse effect on Employer and its subsidiaries, taken as a whole,


    (b)        Employee’s willfully engaging in conduct which could reasonably
result in his conviction of a felony or a crime against Employer or conduct
involving substance abuse, fraud or moral turpitude, or which would materially
compromise Employer’s reputation or Employee’s ability to perform his duties, as
determined in good faith by a written resolution adopted by the affirmative vote
of not less than two-thirds of all of the directors who are not officers of
Employer, or


    (c)            unreasonable refusal by Employee to perform the duties and
responsibilities of his position in any material respect, unless Employee cures
the refusal within thirty (30) days after receipt of written notice specifying
in reasonable detail the duties and responsibilities not being performed.


        No action, or failure to act, shall be considered willful or
unreasonable if the Employee did it in good faith and with the reasonable belief
that his action or omission was in the best interests of Employer.

9.     CHANGE OF CONTROL

  9.1. Acceleration of Unvested Options upon Change of Control


        In the event that Puget Energy, Inc. sells its controlling interest in
Employer to an unrelated third party (the “Successor Party”), other than in a
sale pursuant to a public offering of Employer’s common stock (the “Change of
Control”), the unvested shares subject to the Option shall vest and become
immediately exercisable as of the date of consummation of the Change of Control.

  9.2.     Termination upon Change of Control


    (a)            In the event Employee’s employment with Employer or the
Successor Party should be terminated either by the Successor Party without Cause
or by Employee for Good Reason within one year following the Change of Control,
Employee shall be entitled to receive a severance payment equal to three (3)
times the sum of the Base Salary plus the Target Bonus.


    (b)            In the event Employee’s employment with Employer or the
Successor Party should be terminated by Employee without Good Reason within one
year following the Change of Control, Employee shall be entitled to receive a
severance payment equal to one year of Base Salary.


10.    RIGHT TO SELL EMPLOYER EQUITY

        In the event that there has been no Change of Control nor an initial
public offering of Employer’s common stock by December 31, 2006, Employee shall
have the right, exercisable between January 1 and January 31, 2007, to sell
shares of Employer’s common stock received by Employee upon exercise of the
Option to Employer, and Employer shall purchase such shares, on the following
terms and conditions:

    (a)            In the event Employee wishes to exercise the right to sell
shares subject to the Option, Employee must first exercise the related options
and hold the shares acquired upon such exercise for at least six (6) months
prior to the sale of shares to Employer pursuant to this Section 10. The sale of
the shares shall close within thirty (30) days after receipt by Employer of
written notice from Employee specifying the number of shares to be sold.


    (b)            The price per share applicable to the sale of the shares
pursuant to this Section 10 shall be calculated as follows:


                A      = (6 x (B)-C))+(12 x D) x 12 E

--------------------------------------------------------------------------------

    x 1

--------------------------------------------------------------------------------

    2 E                   Where, A is the sale price per share,
B is EBITDA (as defined below),
C is Debt (as defined below),
D is Net Income (as defined below), and
E is the number of outstanding shares of common stock of
    Employer on fully diluted basis on the date of sale    

        Employer on fully diluted basis on the date of sale

    (c)            For purposes of the calculation set forth in Section 10(b),
“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization of Employer on a consolidated basis for calendar 2006, which shall
be derived from the consolidated income statement of Employer for 2006, prepared
in accordance with generally accepted accounting principles (“GAAP”).


    (d)            For purposes of the calculation set forth in Section 10(b),
“Debt” shall mean the amount of outstanding indebtedness and capitalized leases
of Employer on a consolidated basis at December 31, 2006, as reflected on the
consolidated balance sheet of Employer at that date, prepared in accordance with
GAAP.


    (e)            For purposes of the calculation set forth in Section 10(b),
“Net Income” shall mean net income of Employer on a consolidated basis for 2006,
as reflected on the consolidated income statement of Employer for 2006, prepared
in accordance with GAAP.


11.    NOTICE AND CURE OF BREACH

        Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, the party asserting the breach of this Agreement shall give
the other party at least (30) thirty days’ prior written notice of the existence
and the nature of such breach before taking further action hereunder and shall
give the party purportedly in breach of this Agreement the opportunity to
correct such breach during the 30-day period.

12.    FORM OF NOTICE

        All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:

  If to Employer: Michael T. Lennon
939 18th Avenue East
Seattle, WA 98112         If to Employer: InfrastruX Group, Inc.
Skyline Towers
10900 N.E. Fourth Ave., Suite 1900
Bellevue, WA 98004
Attn: John Durbin         Copy to: General Counsel
Puget Energy, Inc.
P.O. Box 97034
Bellevue, WA 98009-9734

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

13.     INDEMNIFICATION

        Employer shall defend, indemnify and hold Employee harmless from any and
all liabilities, obligations, claims or expenses which arise in connection with
or as a result of Employee’s service as an officer or employee (or director if
Employee is elected and serves as a director) of the Employer and/or any of its
affiliates and subsidiaries to the fullest extend allowed by law. The Employer
shall assure that Employee remains covered by the Company’s policies of
directors’ and officers’ liability insurance for six years following the date of
termination of the last position (employee, officer or director) to terminate.

14.     ASSIGNMENT

        This Agreement is personal to Employee and shall not be assignable by
Employee. Employer may assign its rights hereunder to (a) any corporation
resulting from any merger, consolidation or other reorganization to which
Employer is a party or (b) any corporation, partnership, association or other
person to which Employer may transfer all or substantially all of the assets and
business of Employer existing at such time. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

15.    WAIVERS

        No delay or failure by any party hereto in exercising, protecting or
enforcing any of its rights, titles, interests or remedies hereunder, and no
course of dealing or performance with respect thereto, shall constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance. All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.

16.     ARBITRATION

        Any controversies or claims arising out of or relating to this Agreement
shall be fully and finally settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect (the “AAA Rules”), conducted by one arbitrator either mutually agreed
upon by Employer and Employee or chosen in accordance with the AAA Rules, except
that the parties thereto shall have any right to discovery as would be permitted
by the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery. The prevailing party
shall be entitled to costs, expenses and reasonable attorneys’ fees, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

17.    AMENDMENTS IN WRITING

        No amendment, modification, waiver, termination or discharge of any
provision of this Agreement, nor consent to any departure therefrom by either
party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by Employer
and Employee, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Employee.

18.    APPLICABLE LAW

        This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by, and construed and
enforced in accordance with, the laws of the state of Washington, without regard
to any rules governing conflicts of laws.

19.    SEVERABILITY

        If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

20.    HEADINGS

        All headings used herein are for convenience only and shall not in any
way affect the construction of, or be taken into consideration in interpreting
this Agreement.

21.    COUNTERPARTS

        This Agreement, and any amendment or modification entered into pursuant
to Section 17 hereof, may be executed in any number of counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

22.    ENTIRE AGREEMENT

        This Agreement constitutes the entire agreement between Employer and
Employee with respect to the subject matter hereof and all prior or
contemporaneous oral or written communications, understandings or agreements
between Employer and Employee with respect to such subject matter are hereby
superseded and nullified in their entireties.

        [Remainder of page left blank intentionally.]

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

      /s/ MICHAEL T. LENNON  

--------------------------------------------------------------------------------

  MICHAEL T. LENNON               INFRASTRUX GROUP, INC.           By: /s/JOHN
D. DURBIN  

--------------------------------------------------------------------------------

      John Durbin
Chief Executive Officer and Chairman